FILED
                                                                                     January 12, 2022
                                                                                      EDYTHE NASH GAISER, CLERK
                                STATE OF WEST VIRGINIA                               SUPREME COURT OF APPEALS
                              SUPREME COURT OF APPEALS                                    OF WEST VIRGINIA




In re T.W., H.W., and O.W.

No. 21-0574 (Jefferson County 21-JA-4, 21-JA-5, and 21-JA-6)



                                 MEMORANDUM DECISION


        Petitioner Father C.W., by counsel Jeffrey W. Molenda, appeals the Circuit Court of
Jefferson County’s June 25, 2021, order terminating his parental rights to T.W., H.W., and O.W.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Lee A. Niezgoda, filed a response in support of the circuit court’s order. The
guardian ad litem (“guardian”), Jeffrey K. Matherly, filed a response on behalf of the children also
in support of the circuit court’s order. Petitioner filed a reply. On appeal, petitioner argues that the
circuit court erred in proceeding to disposition without the written report of the guardian, failing
to enter the adjudicatory order within ten days of the adjudicatory hearing, and issuing orders that
lacked sufficient findings of fact to permit meaningful appellate review. Petitioner also alleges that
the errors committed by the circuit court frustrated the purpose of the West Virginia Rules of
Procedure for Child Abuse and Neglect Proceedings and Chapter 49 of the West Virginia Code.2

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.




       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
           On appeal, petitioner does not directly assign as error the termination of his parental rights.

                                                     1
        In February of 2021, the DHHR filed a child abuse and neglect petition against petitioner
and his girlfriend, N.G.3 The DHHR alleged that petitioner took seven-year-old T.W. to the
emergency room due to leg swelling. Petitioner informed the medical staff that since T.W.’s
mother died a year and a half prior, the child had ceased eating, would not get out of bed, did not
want to walk, and had “completely shut down.” According to the DHHR, the child was too weak
to walk, was extremely malnourished and weighed only forty pounds, and appeared emaciated,
with the bones in her neck, ribs, coccyx, and legs highly visible. The child also had several open
wounds on her coccyx, buttocks, and hip and had reddened, blistering areas on her arms, legs, and
kneecaps. The child’s toes on her left foot were purple in color, and she had a wound on her left
ankle. Petitioner reported that he put Neosporin and Band-Aids on some of the wounds but that
they were not healing. Petitioner further reported that T.W. had a seizure three days earlier but that
she stopped when he and N.G. placed her in the bathtub. Petitioner admitted that he did not seek
any medical care for the child following the seizure. In fact, the DHHR alleged that petitioner had
not obtained any medical care for T.W. since she was four years old.

        The petition indicated that, due to the child’s severe condition, she was transferred to
Children’s National Hospital in Washington, D.C. The reports from that hospital indicated that
T.W.’s physical exam and radiologic findings were concerning for pressure induced soft tissue
injuries including ulcers, limited mobility, and failure to thrive. The report also indicated that T.W.
did not have normal function of her feet, which could have been due to an inflicted soft tissue
injury, sequelae of frostbite, and/or malnutrition. Further, the report indicated that, although the
child was unwilling to disclose being struck with an instrument of some sort, the presence of non-
transient loop marks on her body was consistent with physical abuse.

        In the ensuing investigation, a Child Protective Services (“CPS”) worker spoke to
petitioner, who reported that T.W. wanted attention all the time and did not listen. Petitioner
reported that the child had always been small in stature and had problems with eating, urinating,
and defecating, but he admitted that he had not sought medical treatment for her and did not have
a regular pediatrician for the child. The CPS worker also spoke to N.G., who reported that T.W.
would frequently use the bathroom in her bed and sit in it. N.G. stated that T.W. had been to the
doctor and claimed there was paperwork to prove it. N.G. alleged that she had begun to notice
T.W.’s weight loss approximately one week prior. Petitioner and N.G. also claimed T.W. acted
out sexually. The child H.W. reported to the CPS worker that petitioner and N.G. forced T.W. to
sleep on a dog bed because she frequently used the bathroom in her bed.

       The DHHR concluded that petitioner and N.G. physically abused T.W. and offered
explanations for the child’s injuries that were inconsistent with the opinions of the child’s treating
physicians. Based on the physical abuse of T.W., the DHHR alleged that the other children were
also abused and neglected.

        The circuit court held a preliminary hearing later in February of 2021. Petitioner waived
his preliminary hearing and admitted to taking nonprescribed Suboxone. N.G. testified that she
regularly cared for T.W., H.W., and O.W., while petitioner worked. N.G. testified that T.W. did


       3
         Petitioner is the father of the children. N.G. is the mother of only O.W. and L.S., a child
not at issue on appeal. The mother of T.W. and H.W. is deceased.
                                                  2
not go to school regularly because “[i]t’s been very hard to get [T.W.] to do anything.” N.G.
claimed T.W. wanted constant attention and would act out when she did not get attention. N.G.
also claimed that T.W. had issues with eating and would hide her food or feed it to the dogs. N.G.
stated that T.W.’s bathroom issues began in December of 2020, when the child began urinating
and defecating on herself. N.G. claimed that she would ask T.W. if T.W. needed to go to the
bathroom and that the child would respond that she did not but then urinate on herself in front of
petitioner. N.G. also claimed that the child would ask, “[c]an you change me like you change the
baby’s diaper?” When asked whether she obtained medical treatment for the child, N.G. blamed a
lack of insurance and claimed that the child simply wanted attention. N.G. testified that she did
not notice any significant weight loss in the child until six days before the child was admitted to
the hospital. N.G. opined that the sores on the child’s knees must have happened when the child
was playing on the floor and that the bruises on her legs were caused by the child frequently falling
down. N.G. also denied that the child had a seizure. Rather, she claimed the child’s eyes were open
and that she was blinking but simply not responding to them; she claimed that she and petitioner
“thought maybe that might have been her just acting out.” Following N.G.’s testimony, she was
ordered to submit to a drug screen and tested positive for nonprescribed Suboxone.

        A CPS worker testified regarding her investigation into the referral. The CPS worker stated
that she visited the child in the hospital and observed that the child was abnormally skinny, had
bed sores, and had a swollen foot. The CPS worker testified that the child spent a week in hospital
in Washington, D.C. Following testimony, the circuit court ratified the children’s removal from
the parents’ care.

         The circuit court held an initial adjudicatory hearing in March of 2021. The DHHR
presented the testimony of several witnesses, including the testimony of T.W.’s therapist, who
testified that the child suffered from anxiety and worry but was making progress and had not wet
the bed in over a week. T.W. also reported to the therapist that she was not consistently provided
food while in petitioner’s care and that she was not permitted to access the refrigerator on her own.

         Petitioner’s sister, the children’s paternal aunt, testified that she cared for the children on
occasion, including four days in the summer of 2020 and two weeks in September of 2020. The
aunt testified that T.W. was eating regularly at the time and did not have any injuries. The aunt
testified that, when shown a picture of T.W. in the hospital, she “broke down” because “that wasn’t
the little girl that I had seen before.” The aunt stated that the child did not appear thin when she
previously cared for her. The aunt also stated that she took placement of H.W. and O.W. after they
were removed from petitioner’s care and that H.W.’s hygiene was poor at that time. Following the
aunt’s testimony, the circuit court continued the hearing.

         In May of 2021, the circuit court reconvened the adjudicatory hearing. T.W.’s therapist
testified that T.W. had made additional disclosures since the last hearing. The child disclosed
physical abuse by petitioner and N.G., including that she had been smacked with a board and was
forced to sit on her knees for long periods at a time. T.W. also reported that petitioner forced her
to stand in a bucket of ice water without socks or shoes on. The child informed the therapist that
both punishments were painful and that she was glad she was not with petitioner or N.G. any
longer.



                                                   3
       A CPS worker testified and submitted medical records for T.W. from October of 2019.
Those records indicated that the child weighed fifty-one pounds at that time, meaning she had lost
approximately eleven pounds as of the petition’s filing in February of 2021. However,
approximately two months after the DHHR took custody of the child, she weighed fifty-seven
pounds, indicating a healthy weight gain following her removal from petitioner’s care.

        Petitioner presented the expert testimony of Dr. Sara Boyd, who opined that the child
needed a comprehensive psychological evaluation. Dr. Boyd testified that there were possibly
other explanations for the child’s weight loss while in petitioner’s care other than malnutrition or
withholding of food. Dr. Boyd explained that the child was exposed to trauma prior to entering
petitioner’s home because she had witnessed the death of her mother and that that trauma could
have influenced the child’s behavior. Dr. Boyd did not reach a conclusion as to whether the child
had been abused or neglected but simply made recommendations as to what sort of evaluation the
child should receive.

        The DHHR submitted the children’s forensic interviews and pictures of T.W. to the circuit
court. The circuit court also took judicial notice of the testimony presented at the preliminary
hearing. Ultimately, the circuit court adjudicated petitioner as an abusing parent. The circuit court
found that petitioner failed to “accept any responsibility for anything related to this child” and
blamed the child for her behaviors. The circuit court found that the situation had lasted months and
that the child was malnourished, suffered from atrophy, and developed bed sores. The circuit court
noted that the child lost a significant amount of weight during a time when she should have been
steadily gaining weight. In sum, the circuit court concluded that the parents withheld food from
T.W. and neglected the child’s health issues to such an extent that it constituted chronic abuse,
which resulted in serious bodily injury to the child. The circuit court further found that the matter
constituted aggravated circumstances.

         The circuit court held a dispositional hearing in June of 2021, and petitioner requested an
improvement period. Petitioner testified that he realized that he should have taken T.W. to get
medical treatment much earlier than he did and should have requested counseling for the child.
When asked what he would do in the future to fix the situation, petitioner testified that he would
give the children four meals a day and take them to the doctor more frequently. Petitioner also
testified that he would comply with parenting and adult life skills classes. However, on cross-
examination, petitioner denied that he or N.G. starved T.W. and further denied that the child was
ever forced to stand in a bucket of ice water. Petitioner set forth his belief that T.W. was seeking
attention and was faking her behaviors, to a certain extent. Petitioner concluded that he had done
nothing wrong. Based on petitioner’s testimony, the circuit court found that petitioner clearly failed
to acknowledge the conditions of abuse and neglect and, based on that lack of acknowledgement,
found that petitioner was not likely to make any changes. It, therefore, denied him an improvement
period.

       The circuit court then proceeded to disposition, and the DHHR presented testimony in
support of the termination of petitioner’s parental rights. A CPS worker testified that T.W. was
chronically abused and that the parents failed to acknowledge their role in that abuse. The CPS
worker testified that the parents held the incredible belief that T.W. engaged in self-injury to such
an extent that her muscles atrophied and she developed bed sores. However, from the time the

                                                  4
child was placed in foster care, the child immediately began to eat, gained seventeen pounds, and
failed to demonstrate any of the behaviors claimed by the parents.

        Following this testimony, the circuit court reiterated its findings of chronic abuse and
aggravated circumstances. The circuit court found that the abuse happened over a lengthy period
of time and that the parents totally abrogated their duties as parents to feed, clothe, and care for
the child. The circuit court further found that, contrary to the parents’ claims, there was no credible
evidence presented that the child had an eating disorder or exhibited self-injurious behavior.
Ultimately, the circuit court terminated the parents’ parental rights upon finding that there was no
reasonable likelihood that they could correct the conditions of abuse and neglect in the near future
and that termination was necessary for the children’s welfare. Petitioner appeals the June 25, 2021,
dispositional order terminating her parental rights.4

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that it was error to proceed to disposition without
requiring the guardian to file a report at least five days prior to the hearing. According to Rule
18a(b) of the Rules of Procedure for Child Abuse and Neglect Proceedings,

       [a] guardian ad litem should adhere to the Guidelines for Children’s Guardians Ad
       Litem in Child Abuse and Neglect Proceedings set forth in Appendix A of these
       Rules and submit a written report to the court and provide a copy to all parties at
       least five (5) days prior to the disposition hearing that complies with the
       requirements set forth in Section D(8) of the Guidelines and Appendix B of these
       Rules.

        Petitioner accurately states that this rule indicates that a guardian should file such a report
within the applicable timeframes, but he cites to no authority that would require the vacation of a


       4
         N.G.’s parental rights were also terminated below. The permanency plan for the children
is adoption.
                                                  5
dispositional order in the absence of such a report. Instead, petitioner cites to the “West Virginia
Judicial Benchbook” for the proposition that judges must have the guardian’s report prior to
making any decisions with regard to disposition. According to petitioner, the primary purpose of
the guardian’s report, which acts as a comprehensive summary of the case, is to inform the circuit
court of the guardian’s investigation and activities with the children. Petitioner avers that the
guardian’s report is also critical to this Court upon appellate review because “it is the only
document with a longitudinal view of what occurred in the case.” However, petitioner provides no
explicit example of how this matter could have possibly been impacted by the provision of a report.
Petitioner simply claims that the report could have (1) been persuasive in helping him “see [his]
predicament, and (2) assisted the court in making decisions about the next steps in the case.”
Petitioner concludes that the absence of the report “unfairly deprived [him] of that information,
and the opportunities afforded by it.”

        We find petitioner’s arguments to be without merit. The record is clear that petitioner’s
counsel did not complain about the guardian’s failure to file a report until after the circuit court
terminated petitioner’s parental rights in a last-ditch effort to prolong the proceedings. Moreover,
in response to petitioner’s objection regarding the guardian’s lack of a report, the circuit court
noted that the case was one of aggravated circumstances, that the DHHR was not required to make
reasonable efforts to preserve the family, and that “everybody pretty much has known from the get
go based on how this case has gone what [the guardian’s] position was as far as the termination of
parental rights based upon the lack of any admission of wrongdoing on behalf of either of these
two parents.” We have previously held that

       “[w]here it appears from the record that the process established by the Rules of
       Procedure for Child Abuse and Neglect Proceedings and related statutes for the
       disposition of cases involving children [alleged] to be abused or neglected has been
       substantially disregarded or frustrated, the resulting order . . . will be vacated and
       the case remanded for compliance with that process and entry of an appropriate . .
       . order.” Syllabus point 5, in part, In re Edward B., 210 W. Va. 621, 558 S.E.2d 620
       (2001).

Syl. Pt. 3, In re Emily G., 224 W. Va. 390, 686 S.E.2d 41 (2009). Because petitioner cannot
establish how his defense to the DHHR’s seeking termination of his parental rights at disposition
was in any way hampered by the lack of a report from the guardian, coupled with his complete
lack of acknowledgement of the issues of abuse and neglect, we find that he is entitled to no relief
in regard to this assignment of error. Vacation of the order on appeal is thus unwarranted.5
       5
         Although we find that petitioner is not entitled to relief on appeal in regard to his
allegations concerning the guardian ad litem, we nonetheless remind this and all guardians ad litem
to fully comply with the requirements this Court has established for guardians ad litem in these
cases. In addressing guardians’ responsibilities in abuse and neglect proceedings, the Court has
explicitly held that

       Rule XIII of the West Virginia Rules for Trial Courts of Record provides that a
       guardian ad litem shall make a full and independent investigation of the facts

                                                                                (continued . . .)
                                                 6
        Petitioner next argues that the circuit court erred in failing to issue the adjudicatory order
within ten days of the adjudicatory hearing. Petitioner states that the adjudicatory order was not
issued until after the conclusion of the dispositional order. According to petitioner, the circuit
court’s failure to timely issue the order deprived petitioner of crucial information he needed to
make informed decisions throughout the rest of the case, such as whether to file an interlocutory
appeal of the adjudicatory order, make admissions or acknowledge the circuit court’s ruling in
adjudication, and request an improvement period.

       Rule 27 of the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings
provides, in part,

       [t]he court shall enter an order of adjudication, including findings of fact and
       conclusions of law, within ten (10) days of the conclusion of the hearing, and the
       parties and all other persons entitled to notice and the right to be heard shall be
       given notice of the entry of this order.

While petitioner is correct that the circuit court did not timely enter the adjudicatory order,
petitioner fails to demonstrate that he was prejudiced by the delay. The circuit court clearly made
findings of fact and adjudicated petitioner on the record at the adjudicatory hearing held in May of
2021, and petitioner was present at that time. As such, petitioner was not deprived of any
knowledge of the circuit court’s ruling. Moreover, petitioner was not prohibited from raising issues
regarding his adjudication in this appeal, yet he nevertheless failed to do so. Lastly, petitioner was
not prevented from requesting an improvement period. Indeed, petitioner requested an
improvement period at the dispositional hearing and provided testimony in support of his motion.
Based upon our review, it does not appear that the process for abuse and neglect proceedings was
“substantially disregarded or frustrated” by the circuit court’s delayed entry of the adjudicatory
order. Emily G., 224 W. Va. at 390, 686 S.E.2d at 42, Syl. Pt. 3. For these reasons, vacating the
resulting order is not appropriate.

        Petitioner also argues that the circuit court erred in issuing an adjudicatory order and a
dispositional order that lacks sufficient findings of fact to permit meaningful review of those
orders. Petitioner claims that the circuit court’s findings, both on the record and in its orders, are



       involved in the proceeding, and shall make his or her recommendations known to
       the court. Rules 1.1 and 1.3 of the West Virginia Rules of Professional Conduct,
       respectively, require an attorney to provide competent representation to a client,
       and to act with reasonable diligence and promptness in representing a client. The
       Guidelines for Guardians Ad Litem in Abuse and Neglect cases, which are adopted
       in this opinion and attached as Appendix A, are in harmony with the applicable
       provisions of the West Virginia Code, the West Virginia Rules for Trial Courts of
       Record, and the West Virginia Rules of Professional Conduct, and provide
       attorneys who serve as guardians ad litem with direction as to their duties in
       representing the best interests of the children for whom they are appointed.

Syl. Pt. 5, in part, In re Jeffrey R.L., 190 W. Va. 24, 435 S.E.2d 162 (1993).
                                                  7
“bare bones” rulings and that neither contain specific findings. According to petitioner, this failure
requires vacating and remanding both the adjudicatory order and the dispositional order.

         Both Rules 27 and 36 of the West Virginia Rules of Procedure for Child Abuse and Neglect
Proceedings permit the circuit court to “make findings of fact and conclusions of law, in writing
or on the record.” (Emphasis added.) While we acknowledge that the circuit court’s orders are
somewhat limited in their findings of fact and conclusions of law, the circuit court provided ample
findings on the record, including that T.W. suffered chronic abuse including malnourishment,
muscle atrophy, and developing bed sores. The circuit court noted that the child lost a significant
amount of weight while in petitioner’s care and that she consistently gained weight after being
removed from his care. The circuit court further found that petitioner failed to seek medical care
for the child; abrogated his duty to feed, clothe, and care for the child; and failed to “accept any
responsibility” for his role in T.W.’s abuse. These findings are sufficient to support both the
adjudication and the termination of petitioner’s parental rights. To the extent petitioner complains
that the circuit court did not make sufficient findings as to H.W. and O.W., we note that West
Virginia Code § 49-1-201(1)(A) defines an “abused child” as a child whose health or welfare is
harmed or threatened by “[a] parent, guardian, or custodian who knowingly or intentionally
inflicts, attempts to inflict, or knowingly allows another person to inflict, physical injury or mental
or emotional injury, upon the child or another child in the home.” (Emphasis added.) Since the
circuit court found that T.W. was an abused child because she was the victim of extensive physical
injury caused by petitioner, this finding naturally extended to the other children in the home, as
they were at risk of similar harm. Indeed, the adjudication order specifically found that all the
children were abused children, and the dispositional order terminated petitioner’s rights to all the
children. Therefore, we find no error in the circuit court’s findings of fact or conclusions of law as
they are sufficiently detailed for appellate review.

        Lastly, petitioner argues that the errors committed by the circuit court frustrated the
purpose of the West Virginia Rules of Procedure for Child Abuse and Neglect Proceedings and
Chapter 49 of the West Virginia Code. However, as noted above, we find that none of the alleged
errors raised by petitioner substantially disregarded or frustrated the rules or related statutes
pertaining to this case. Therefore, vacating and remanding the adjudicatory or dispositional order
is not warranted, and petitioner is entitled to no relief in this regard.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its June
25, 2021, order is hereby affirmed.
                                                                                           Affirmed.

ISSUED: January 12, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice Evan H. Jenkins
Justice William R. Wooton

                                                  8